 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT
BETWEEN
HAMPSHIRE GROUP, LIMITED
AND
TREY A. DARWIN




THIS AGREEMENT (this “Agreement”) is made and entered into as of the 13th day of
May, 2013 by and between Hampshire Group, Limited, a Delaware corporation
(“Hampshire”), and Trey A. Darwin (“Employee”).




WHEREAS, Hampshire desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject the terms and provisions of
this Agreement.




NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Hampshire and Employee hereby
agree as follows:




1.     Employment.




(A)     Subject to the terms and conditions contained herein, Employee will
serve as the Vice President, Chief Financial Officer and Treasurer of Hampshire
(together with such other position or positions consistent with Employee’s title
as the Board of Directors of Hampshire (the “Board”) shall specify from time to
time) and shall have such duties and responsibilities commensurate with such
title. Employee also agrees to serve as an officer and/or director of any other
member of the Company Group (as defined below), in each case without additional
compensation. Employee will report directly to the Chief Executive Officer of
Hampshire.




(B)     Employee shall devote his full business time, attention, skill, and best
efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term (as defined below),
including, without limitation, any activity that (x) conflicts with the
interests of Hampshire or any of its direct or indirect subsidiaries or
affiliates (collectively, the “Company Group”), (y) interferes with the proper
and efficient performance of Employee’s duties for Hampshire, or (z) interferes
with Employee’s exercise of judgment in Hampshire’s best interests.
Notwithstanding the foregoing, nothing herein shall preclude Employee from
(i) serving, with the prior written consent of the Board, as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of charitable organizations, (ii) engaging in charitable
activities and community affairs, and (iii) managing his personal investments
and affairs; provided, however, that the activities set out in clauses (i),
(ii), and (iii) shall be limited by Employee so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.

 

 


--------------------------------------------------------------------------------

 

 


2.     Term. The term (the “Term”) shall commence on the date hereof (the
“Effective Date”) and, unless terminated sooner as provided in Paragraph 
hereof, shall continue during the period ending on the close of business on
December 31, 2014 (the “Initial Term”). Thereafter the Term shall be
automatically extended, without further action by Hampshire or Employee, by one
(1) additional year first on the expiration of the Initial Term, and then on
each subsequent anniversary thereafter, unless, not less than thirty (30) days
prior to the end of the Term (including any extension thereof), either Employee
or Hampshire shall have notified the other in writing of his or its intention
not to further extend the Term. In the event that Hampshire elects not to extend
the Term, such non-extension shall be deemed to be a termination by Hampshire
without Cause (as defined below); provided, that if grounds exist to terminate
Employee for Cause on the expiration of the Term, such termination shall be
deemed a termination for Cause.




3.     Salary. During the Term and as compensation for his services, Employee
will be paid a base salary of Two Hundred Thousand Dollars ($200,000) per annum,
payable in accordance with Hampshire’s customary payroll practices.




4.     Incentive Compensation. Subject to the terms hereof, commencing with the
2014 fiscal year, Employee shall be eligible for an annual incentive bonus award
of up to fifty percent (50%) of Employee’s base salary, based on the achievement
of metrics and objectives determined by and in the sole discretion of the
Hampshire’s Compensation Committee (the “Compensation Committee”) in respect of
each full fiscal year during the Term (the “Annual Bonus”). Notwithstanding the
forgoing, Employee shall also be eligible for an incentive bonus award for the
period during 2013 for which Employee is employed by Hampshire, with such bonus
amount being determined in the sole discretion of the Compensation Committee.
The Annual Bonus shall be paid to Employee at the same time as annual bonuses
are generally payable to other senior executives of Hampshire, provided that
Employee shall be deemed to forfeit such Annual Bonus in the event that Employee
is not continuously employed by Hampshire through the payment date of such
Annual Bonus.




5.     Relocation Expenses and Temporary Housing.




(A)     Following the Effective Date, Hampshire shall reimburse Employee for
documented expenses actually incurred by Employee and associated with Employee’s
relocation to South Carolina in an amount not to exceed Twenty-Five Thousand
Dollars ($25,000) (“Relocation Expense Payment”). Notwithstanding anything
herein to the contrary, in the event that Employee’s employment with Hampshire
terminates for any reason (other than by Hampshire without Cause or on account
of Employee’s death or Disability (as defined below)) prior to the first (1st)
anniversary of the Effective Date, Employee shall be required to promptly
(within five (5) business days following such termination) repay Hampshire an
amount equal to the Relocation Expense Payment.




(B)     In addition to the Relocation Expense Payment, Employee shall be
eligible to receive reimbursement for up to two months of temporary housing
expenses in an amount not to exceed $7,500 per month.




(C)     The reimbursement obligations of Hampshire pursuant to this Paragraph 5
shall be subject to Hampshire’s expense reimbursement policy.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     Benefits. During the Term, Employee shall be entitled to participate in
health, insurance, retirement and other benefits provided generally to similarly
situated employees of Hampshire. Employee shall also be entitled to the same
number of holidays and sick days, as well as any other benefits, in each case as
are generally allowed to similarly situated employees of Hampshire in accordance
with the Hampshire policy as in effect from time to time. Employee shall comply
with and have the rights afforded to Employee under Hampshire’s existing
vacation policy, provided that Employee shall be entitled to a minimum of three
(3) weeks’ vacation annually. Other than Employee’s vacation, nothing contained
herein shall be construed to limit Hampshire’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing
Employee notice, and the right to do so is expressly reserved.




7.     Termination.




(A)     Hampshire may terminate the employment relationship with Employee at any
time for any reason. Subject to the terms hereof, if Employee’s employment is
terminated by Hampshire without “Cause” (as defined below) (other than on
account of Employee’s death or Disability) or by Employee for “Good Reason” (as
defined below), Employee shall be entitled to a continuation of his Base Salary
for a period of three (3) months, payable pursuant to Hampshire’s customary
payroll practices, provided that such salary continuation shall be for a period
six (6) months (and not three (3) months as provided above) if such without
“Cause” termination occurs after the first anniversary of the date hereof. In
addition, Employee (and his dependents) shall continue to participate in
Hampshire’s health plan for the applicable severance period, provided that, if
the Employee is unable to participate in any such plan by its terms, Hampshire
shall reimburse Employee for medical insurance premiums actually incurred during
the severance period by Employee (Employee to provide written evidence of
payment) up to the monthly amount Hampshire paid on behalf of Employee for
medical insurance premiums during Employee’s employment with Hampshire. Employee
will not be entitled to and shall not receive any additional compensation or
benefits of any other type following the date of termination. If Employee’s
employment is terminated (i) for any reason other than by Hampshire without
Cause or by Employee for Good Reason or (ii) for any reason on or prior to the
one year anniversary of the date hereof, Employee will not be entitled to and
shall not receive any severance, bonus or benefits of any type following the
date of termination. Notwithstanding the foregoing, the payments and benefits
described in this Paragraph  shall immediately terminate, and Hampshire shall
have no further obligations to Employee with respect thereto, in the event that
Employee breaches any provision of the Paragraph  below.




For purposes of this Agreement, “Cause” for termination shall exist only if
Employee (i) breaches his fiduciary duty of loyalty owed to any member of the
Company Group, (ii) is convicted of, or a plea of nolo contendere (or a similar
plea) to, any criminal offense that is a felony or involves fraud, or any other
criminal offense punishable by imprisonment of at least one year or materially
injurious to the business or reputation of the Company Group involving theft,
dishonesty or misrepresentation, (iii) commits willful misconduct involving acts
of moral turpitude, (iv) materially breaches this Agreement, (v) materially
fails to follow an instruction of a superior or (vi) in carrying out his duties
and responsibilities, is guilty of gross neglect or gross misconduct. If, within
ninety (90) days subsequent to Employee’s termination for any reason, other than
by Hampshire for Cause, it is discovered that Employee’s employment could have
been terminated for Cause, Employee’s employment will be deemed to have been
terminated for Cause for all purposes under this Agreement, and Employee will be
required to disgorge to Hampshire all amounts received by him pursuant to this
Agreement or otherwise on account of such termination that would not have been
payable to Employee had such termination been by Hampshire for Cause. For the
avoidance of doubt, the existence or nonexistence of Cause shall be determined
in good faith by the Board.

 

 
3

--------------------------------------------------------------------------------

 

 


For the purposes of this Agreement, “Good Reason” for termination shall exist
only if Employee experiences (i) a material diminution in Employee’s base
compensation, (ii) a material diminution in the Employee’s authority duties or
responsibilities, or (iii) the occurrence of a material breach by Hampshire of
the Agreement, in each case following (A) written notice of such material breach
by Employee to the Chief Executive Officer of Hampshire (such written notice to
describe the material breach in reasonable detail) and (B) a period of not less
than 30 days following receipt by Hampshire of such written notice during which
Hampshire fails to cure such material breach.

 

Notwithstanding any provision herein to the contrary, the payment of any amount
or provision of any benefit in this Paragraph (collectively, the “Severance
Benefits”) shall be conditioned upon Employee’s execution, delivery to
Hampshire, and non-revocation of a release of claims in form and substance
provided by Hampshire (and the expiration of any revocation period contained in
such release of claims) within sixty (60) days following the date of Employee’s
termination of employment hereunder. If Employee fails to execute the release of
claims in such a timely manner so as to permit any revocation period to expire
prior to the end of such sixty (60) day period, or timely revokes his acceptance
of such release following its execution, Employee shall not be entitled to any
of the Severance Benefits.




Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), any
payment of any amount or provision of any benefit otherwise scheduled to occur
prior to the sixtieth (60th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the release of claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such sixtieth (60th) day, after which any remaining
Severance Benefits shall thereafter be provided to Employee according to the
applicable schedule set forth herein.




For purposes of this Agreement, the term “Disability” shall have the meaning of
such term as used within Hampshire’s long-term disability policy in effect at
the time of such determination.




(B)     Other than Employee’s rights under Paragraph 2 hereof to notify
Hampshire of Employee’s intention not to extend the Term, and Employee’s right
to terminate for Good Reason under Paragraph 7(A), Employee may terminate the
employment relationship with Hampshire at any time for any reason by giving
written notice at least three (3) months prior to the effective date of
termination. In the event of termination of Employee’s employment under this
Paragraph , he shall have the right to retain all compensation and
reimbursements for outstanding expenses incurred on behalf of Hampshire through
the effective date of termination but will not be entitled to and shall not
receive any severance, bonus or benefits of any type following the date of
termination. In the event of termination of Employee’s employment under this
Paragraph , Hampshire may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination as a voluntary termination by Employee. Following such
termination of Employee’s employment by Employee, except as set forth in this
Paragraph , Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 


(C)     If Employee’s employment with Hampshire continues beyond the expiration
of the Term, Employee shall be considered an “at-will” employee and shall not be
entitled to any payments or benefits under this Agreement upon any subsequent
termination of employment for any reason whatsoever.




(D)     Upon any termination of Employee’s employment for any reason, except as
may otherwise be requested by Hampshire in writing and agreed upon in writing by
Employee, Employee shall resign from any and all directorships, committee
memberships, and any other positions Employee holds with Hampshire or any other
member of the Company Group. Notwithstanding anything herein to the contrary,
the payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Employee has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Employee’s termination of employment hereunder)
shall be paid (or commence to be paid) to Employee on the schedule set forth in
this Paragraph  as if Employee had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”




(E)     Except as specifically provided in Paragraph 7 hereof, Employee shall
not be entitled to and Hampshire shall not be obligated to pay Employee any
additional consideration upon your termination.




8.     Covenants of Employee.




(A)     Confidential Information. At any time during and after Employee’s
employment hereunder, without the prior written consent of Hampshire, except to
the extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Employee shall use his
best efforts to consult with Hampshire prior to responding to any such order or
subpoena, and except as required in the performance of his duties hereunder,
Employee shall not disclose any Confidential Information (as defined below) to
any third party or use such Confidential Information for the benefit of any
party other than Hampshire.




(B)     Non-Competition. At any time during and after Employee’s employment
hereunder and during the six (6) month period immediately following any
termination of such employment for any reason, Employee shall not, directly or
indirectly, individually or on behalf of any person, company, enterprise, or
entity, or as a sole proprietor, partner, stockholder, director, officer,
principal, agent, or executive, or in any other capacity or relationship, engage
in any Competitive Activities in any jurisdiction in which the Company Group is
engaged in (or has demonstrable plans to commence) business activities.

 

 
5

--------------------------------------------------------------------------------

 

 


(C)     Non-Solicit. At any time during and after Employee’s employment
hereunder and during the two (2) year period immediately following any
termination of such employment for any reason, Employee shall not, directly or
indirectly, for his own account or for the account of any other individual or
entity, engage in Interfering Activities (as defined below).




(D)     Non-Disparagement. At any time during and after Employee’s employment
hereunder, Employee shall not take any action that is intended, or would
reasonably be expected, to harm or disparage Hampshire, the Company Group, or
their respective directors, members, managers, officers, employees or agents or
the business of Hampshire, to impair the Hampshire’s or the Company Group’s
reputation or that of its affiliates or the reputations of their respective
directors, members, managers, officers, employees or agents, or to lead to
unwanted or unfavorable publicity to the Company Group or their respective
directors, members, managers, officers, employees or agents.




(E)     For purposes of this Agreement:




(i)     “Competitive Activities” shall mean any business activity that is
competitive with the then-current or demonstrably planned business activities of
any member of the Company Group.




(ii)     “Confidential Information” shall mean confidential or proprietary trade
secrets, client lists, client identities and information, information regarding
service providers, investment methodologies, marketing data or plans, sales
plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to any
member of the Company Group, or (ii) any member of the Company Group may receive
belonging to suppliers, customers or others who do business with any member of
the Company Group, but shall exclude any information that is in the public
domain or hereafter enters the public domain, in each case without the breach by
Employee of this Paragraph 8.




(iii)     “Interfering Activities” shall mean (i) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by any member of the Company Group to terminate such
individual’s employment with any member of the Company Group, or (ii)
encouraging, soliciting or inducing, or in any manner attempting to encourage,
solicit or induce any client, account, customer, licensee or other business
relation of any member of the Company Group to cease doing business with or
reduce the amount of business conducted with any member of the Company Group, or
in any way interfere with the relationship between any such client, account,
customer, licensee or business relation and any member of the Company Group.




(F)     Employee acknowledges and recognizes the highly competitive nature of
Hampshire’s business, that access to Confidential Information renders his
special and unique within the Company’s industry, and that he will have the
opportunity to develop substantial relationships with existing and prospective
clients, accounts, customers, consultants and contractors, investors and
strategic partners of Hampshire during the course of and as a result of his
employment with Hampshire. In light of the foregoing, Employee acknowledges and
agrees that the restrictions and limitations set forth in this Paragraph  are
reasonable and valid in geographical and temporal scope and in all other
respects, and are essential to protect the value of the business and assets of
the Company Group.

 

 
6

--------------------------------------------------------------------------------

 

 


(G)     It is expressly understood and agreed that although the parties consider
the restrictions contained in this Paragraph 8 hereof to be reasonable for the
purpose of preserving the goodwill, proprietary rights and going concern value
of Hampshire and each of the members of the Company Group, if a final
determination is made by a court of competent jurisdiction that the time or
territory or any, other restriction contained in this Paragraph 8 is an
unenforceable restriction on your activities, the provisions of this Paragraph 8
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such other extent as such arbitrator or court,
as the case may be, may determine or indicate to be reasonable. Alternatively,
if such court finds that any restriction contained in this Paragraph 8 or any
remedy provided herein is unenforceable, and such restriction or remedy cannot
be amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained therein or the
availability of any other remedy.




(H)     Employee expressly acknowledges that any breach or threatened breach of
any of the terms and/or conditions set forth in this Paragraph  may result in
substantial, continuing and irreparable injury to Hampshire. Therefore, Employee
hereby agrees that, in addition to any other remedy that may be available to
Hampshire, Hampshire shall be entitled to injunctive relief, specific
performance or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of the terms of this Paragraph 
without the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach.




9.     Developments.




(A)     Developments Retained and Licensed. Employee agrees to provide, within
ten (10) days following the date of this Agreement, a list on the attached
Schedule A that describes with particularity all developments, original works of
authorship, developments, improvements, and trade secrets that Employee can
demonstrate were created or owned by him prior to the commencement of his
employment (collectively referred to as “Prior Developments”), which belong
solely to Employee or belong to Employee jointly with another, that relate in
any way to any of the actual or proposed businesses, products, or research and
development of any member of the Company Group, and that are not assigned to
Hampshire hereunder, or if no such list is attached, Employee represents that
there are no such Prior Developments. If, during any period during which
Employee performs or performed services for the Company Group after the date
hereof (the “Assignment Period”), whether as an officer, employee, director,
independent contractor, consultant, or agent, or in any other capacity, Employee
incorporates into a Company Group product or process a Prior Development owned
by Employee or in which Employee has an interest, Employee hereby grants
Hampshire, and the Company Group shall have, a non-exclusive, royalty-free,
irrevocable, perpetual, transferable worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.

 

 
7

--------------------------------------------------------------------------------

 

 


(B)     Assignment of Developments. Employee agrees that Employee will, without
additional compensation, promptly make full written disclosure to Hampshire, and
will hold in trust for the sole right and benefit of Hampshire all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which Employee may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member of the Company Group, or the actual or anticipated research or
development of any member of the Company Group; (ii) result from or relate to
any work performed for any member of the Company Group; or (iii) are developed
through the use of equipment, supplies, or facilities of any member of the
Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Developments”). Employee further acknowledges that all Developments made by
Employee (solely or jointly with others) within the scope of and during the
Assignment Period are “works made for hire” (to the greatest extent permitted by
applicable law) for which Employee is, in part, compensated by his salary,
unless regulated otherwise by law, but that, in the event any such Development
is deemed not to be a work made for hire, Employee hereby assigns to Hampshire,
or its designee, all his rights, titles, and interests throughout the world in
and to any such Development.




(C)     Maintenance of Records. Employee agrees to keep and maintain adequate
and current written records of all Developments made by Employee (solely or
jointly with others) during the Assignment Period. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
and any other format. The records will be available to and remain the sole
property of the Company Group at all times. Employee agrees not to remove such
records from Hampshire’s place of business except as expressly permitted by
Company Group policy, which may, from time to time, be revised at the sole
election of the Company Group for the purpose of furthering the business of the
Company Group.




(D)     Intellectual Property Rights. Employee agrees to assist Hampshire, or
its designee, at Hampshire’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to Hampshire of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
Hampshire shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.
Employee further agrees that his obligation to execute or cause to be executed,
when it is in his power to do so, any such instrument or papers shall continue
after the Assignment Period until the expiration of the last such intellectual
property right to expire in any country of the world; provided, however,
Hampshire shall reimburse Employee for his reasonable expenses incurred in
connection with carrying out the foregoing obligation. If Hampshire is unable
because of Employee’s mental or physical incapacity or unavailability for any
other reason to secure Employee’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Developments or original works of authorship assigned to Hampshire as
above, then Employee hereby irrevocably designate and appoint Hampshire and its
duly authorized officers and agents as his agent and attorney in fact to act for
and in his behalf and stead to execute and file any such applications or records
and to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by Employee. Employee hereby waives and irrevocably quitclaims to
Hampshire any and all claims, of any nature whatsoever, that he now or hereafter
have for past, present, or future infringement of any and all proprietary rights
assigned to Hampshire.

 

 
8

--------------------------------------------------------------------------------

 

 


10.     No Conflicts. Employee represents and warrants to Hampshire that
Employee’s acceptance of employment and the performance of his duties for
Hampshire will not conflict with or result in a violation or breach of, or
constitute a default under any contract, agreement or understanding to which
Employee is or was a party or of which Employee is aware and that there are no
restrictions, covenants, agreements or limitations on Employee’s right or
ability to enter into and perform the terms of this Agreement.




11.     Independence; Severability. Each of the rights enumerated in this
Agreement shall be independent of the others and shall be in addition to and not
in lieu of any other rights and remedies available to Hampshire at law or in
equity. If any of the provisions of this Agreement or any part of any of them is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of this Agreement, which shall be given full
effect without regard to the invalid portions. If any of the covenants contained
herein are held to be invalid or unenforceable because of the duration of such
provisions or the area or scope covered thereby, the parties hereto agree that
the court making such determination shall have the power to reduce the duration,
scope and/or area of such provision to the maximum and/or broadest duration,
scope and/or area permissible by law and in its reduced form said provision
shall then be enforceable.




12.     Taxes. Hampshire may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law. Employee acknowledges
and represents that Hampshire has not provided any tax advice to him in
connection with this Agreement and that he has been advised by Hampshire to seek
tax advice from his own tax advisors regarding this Agreement and payments that
may be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A of the Code to such payments.




13.     Set Off; Mitigation. Hampshire’s obligation to pay Employee the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim, or recoupment of amounts owed by Employee to Hampshire or
its affiliates; provided, however, that to the extent any amount so subject to
set-off, counterclaim, or recoupment is payable in installments hereunder, such
set-off, counterclaim, or recoupment shall not modify the applicable payment
date of any installment, and to the extent an obligation cannot be satisfied by
reduction of a single installment payment, any portion not satisfied shall
remain an outstanding obligation of Employee and shall be applied to the next
installment only at such time the installment is otherwise payable pursuant to
the specified payment schedule. Employee shall not be required to mitigate the
amount of any payment provided pursuant to this Agreement by seeking other
employment or otherwise, the amount of any payment provided for pursuant to this
Agreement shall not be reduced by any compensation earned as a result of
Employee’s other employment or otherwise.

 

 
9

--------------------------------------------------------------------------------

 

 


14.     Additional Section 409A Provisions. Notwithstanding any provision in
this Agreement to the contrary -




(A)     Any payment otherwise required to be made hereunder to Employee at any
date as a result of the termination of Employee’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.




(B)     Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.




(C)     To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by Hampshire no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.




(D)     While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any of its
affiliates (including, without limitation, Hampshire) be liable for any
additional tax, interest, or penalties that may be imposed on Employee as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).




15.     Successors and Assigns; No Third-Party Beneficiaries.




(A)     Hampshire. This Agreement shall inure to the benefit of Hampshire and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by Hampshire
to a person (other than another member of the Company Group, or its or their
respective successors) without Employee’s prior written consent (which shall not
be unreasonably withheld, delayed, or conditioned); provided, however, that in
the event of a sale of all or substantially all of the assets of Hampshire or
any direct or indirect division or subsidiary thereof to which the Employee’s
employment primarily relates, Hampshire may provide that this Agreement will be
assigned to, and assumed by, the acquiror of such assets, it being agreed that
in such circumstances, Employee’s consent will not be required in connection
therewith.

 

 
10

--------------------------------------------------------------------------------

 

 


(B)     Employee. Employee’s rights and obligations under this Agreement shall
not be transferable by Employee by assignment or otherwise, without the prior
written consent of Hampshire; provided, however, that if Employee shall die, all
amounts then payable to Employee hereunder shall be paid in accordance with the
terms of this Agreement to Employee’s devisee, legatee, or other designee, or if
there be no such designee, to Employee’s estate.




(C)     No Third-Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person other than Hampshire, the other
members of the Company Group, and Employee any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement.




16.     Waiver and Amendments. Any waiver, alteration, amendment, or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by each of the parties hereto; provided, however, that any
such waiver, alteration, amendment, or modification must be consented to on
Hampshire’s behalf by the Board or the Compensation Committee. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.




17.     Entire Agreement. This Agreement contains the entire understanding of
Hampshire and Employee with respect to compensation of Employee and supersedes
any and all prior understandings, written or oral. This Agreement may not be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by both parties.




18.     Governing Law; Jurisdiction; Waiver of Jury Trial. EXCEPT WHERE
PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND
PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE
LAWS OF THE STATE OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE SOUTHERN DISTRICT OF NEW YORK, TO THE
EXTENT FEDERAL JURISDICTION EXISTS, AND IN NEW YORK COUNTY SUPREME COURT IN THE
EVENT FEDERAL JURISDICTION DOES NOT EXIST. BY EXECUTION OF THIS AGREEMENT, THE
PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

 
11

--------------------------------------------------------------------------------

 

 


19.     Notices.




(A)     Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to Hampshire shall be mailed or
delivered to Hampshire at its principal executive office, and all notices and
communications by Hampshire to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in
Hampshire’s records.




(B)     Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.




20.     Paragraph Headings. The headings of the paragraphs, sections and
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part thereof or affect the meaning or interpretation of
this Agreement or of any term or provision hereof.




21.     Survival of Operative Provisions. Upon any termination of Employee’s
employment, the provisions of Paragraph  through Paragraph 22 of this Agreement
(together with any related definitions) shall survive to the extent necessary to
give effect to the provisions thereof.




22.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.




*     *     *

 

 
12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have set their respective hands and seals
as of the day and year first above written.

 

 

  HAMPSHIRE GROUP, LIMITED             By: /s/ Paul Buxbaum     Name: Paul
Buxbaum     Title: President and Chief Executive Officer           /s/ Trey A.
Darwin

TREY A. DARWIN

Signed: May 20, 2013

 

 
13

--------------------------------------------------------------------------------

 

 

SCHEDULE A




LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM PARAGRAPH 9




Title

Date

Identifying Number or

Brief Description

                                                           


    X         No Developments or improvements




_____     Additional Sheets Attached




Signature of Employee:   /s/ Trey A. Darwin                    




Print Name of Employee: Trey A. Darwin




Date: May 20, 2013




 

 


14